Citation Nr: 1020349	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to the payment of additional compensation for the 
Veteran's child.

(The issues of entitlement to an increased evaluation for 
status post operative pilonidal cystectomy, and service 
connection for right shoulder pain, bilateral hearing loss, 
tinnitus, posttraumatic stress disorder and chronic cysts of 
the left leg, stomach, bilateral hips and penis will be the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, W.H., and A.M.


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977 
and subsequent service in the Texas National Guard from April 
1978 to April 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.


FINDINGS OF FACT

1.  The Veteran has a child born in August 1982.

2.  A December 2001 rating decision granted an increased 
evaluation of 30 percent for the service-connected status 
postoperative pilonidal cystectomy, effective August 25, 
2000.

3.  The January 2002 letter enclosing the December 2001 
rating decision informed the Veteran that in order to receive 
additional benefits for dependents he should submit VA Form 
21-686c and VA Form 21- 674, "Request For Approval Of School 
Attendance."

4.  The VA Form 21-674 submitted by the Veteran was date-
stamped as having been received at the RO on March 11, 2005, 
when his child was 23 years old and indicated that his child 
had discontinued school on May 15, 2002.



CONCLUSION OF LAW

The criteria for payment of disability compensation for a 
dependent child have not been met. 38 U.S.C.A. §§ 101(4), 
1115, 5110 (West 2002); 38 C.F.R. §§ 3.57, 3.151, 3.204, 
3.213, 3.216, 3.652, 3.667 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, in this case the VA's 
"duty to notify" and "duty to assist" obligations have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

Furthermore, in this case, the RO informed the Veteran of the 
provisions of 38 C.F.R. §§ 3.57 and 3.667 which identify the 
criteria for receiving an additional allowance for a 
dependent child.  The Veteran has been provided the 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  The Board finds that 
there is sufficient evidence to make a determination in this 
case, and the Veteran is not prejudiced by a decision at this 
time.

The Veteran argues that he is entitled to an additional award 
of compensation benefit payments for his dependent child.  
The Veteran specifically argues he should get retroactive 
benefits for his son's schooling from the date of his claim 
until August 23, 2002, the date when his son stopped school 
to join the military.  

A Veteran who is in receipt of disability compensation of 30 
percent or more is entitled to an additional allowance for 
each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific 
rates are provided for the Veteran's spouse and children.  A 
child is defined as an unmarried person who is (i) under the 
age of 18 years; (ii) before the age of 18 years became 
permanently incapable of self support; or (iii) after 
attaining the age of 18 years and until completion of 
education or training (but not after attaining the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution. 38 U.S.C.A. § 101(4)(A).  See also 
38 C.F.R. § 3.57(a).

38 C.F.R. § 3.667(a)(1) provides that additional pension or 
compensation may be paid from a child's 18th birthday based 
upon school attendance, if the child was at that time 
pursuing a course of instruction at an approved educational 
institution, and a claim for such benefits is filed within 
one year from the child's 18th birthday.  Pension or 
compensation based upon a course of instruction at an 
approved educational institution which was begun after a 
child's 18th birthday may be paid from the commencement of 
the course, if a claim is filed within one year from that 
date.  38 C.F.R. § 3.667(a)(2).  

According to 38 C.F.R. § 3.151, a specific claim in the form 
prescribed by the VA Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA. See 38 U.S.C.A. § 5101(a).  Individuals 
to whom benefits are being paid are required to certify, when 
requested, that any or all of the eligibility factors which 
established entitlement to the benefit being paid continue to 
exist. 38 C.F.R. § 3.652(a).  When the required certification 
is received, benefits will be adjusted, if necessary, in 
accordance with the facts found.  38 C.F.R. § 3.652(b).  The 
regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage, dissolution of 
a marriage, or the birth of a child for purposes of 
determining entitlement, provided the statement contains the 
date (month and year) and place of the marriage and the full 
name and relationship of the other person to the claimant.  
In addition, a claimant must provide the social security 
number of any dependent on whose behalf he or she is seeking 
benefits.  38 C.F.R. § 3.204(a)(1).

If an application is incomplete, the claimant will be 
notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  This applies to 
applications for increased benefits by reason of existence of 
a dependent.  See 38 C.F.R. § 3.109(a)(2).  

In the present case, the Veteran testified that his son was 
born in August 1982.  He received a 30 percent evaluation in 
2002, so the Veteran explained his son was already 18 at that 
time.  The Veteran explained his son was going to school at 
the time and that there was confusion over who needed to 
complete the forms.  The Veteran seeks retroactive benefits 
for his son for the period his son was in school. 

The record reflects that a December 2001 rating decision 
granted an increased evaluation of 30 percent for the 
service-connected status postoperative pilonidal cystectomy, 
effective August 25, 2000.  The January 2002 cover letter to 
the December 2001 rating decision advised the Veteran that he 
should complete VA Form 21-686c "Declaration of Status of 
Dependents."  The Veteran was also advised to fill out all 
blanks that pertained to him, provide a copy of marriage 
certificates and any divorce decrees or death certificates 
for past marriages.  The Veteran was further advised to 
submit copies of the dependents birth certificates and Social 
Security number and a VA Form 21-674 "Request for Approval 
of School Attendance" demonstrating the dependent was in 
school.  All relevant forms were enclosed with this letter.

On March 19, 2002, the RO received a certified copy of birth 
certificate for the dependent, A.M., Jr.  This record 
confirmed the dependent was born in August 1982 and was 
therefore nearly 20 years old at the time of submission of 
the forms.  The Veteran also completed and submitted Form 21-
686c in which he provided the dependent's Social Security 
number.  The Veteran did not submit Form 21-674 or provide 
any pertinent information concerning his son's school.

An April 2002 letter explained that additional evidence was 
required concerning the claim for a dependent.  The RO 
explained the legal requirements for adding dependents and 
specifically indicated the Veteran should "complete and 
return a separate VA Form 21-674 for each year, to show that 
your son has continued with his education after his 18th 
birthday."  The RO requested the Veteran respond in 30 days.  
Three copies of Form 21-674 were enclosed.  The Veteran did 
not respond to the letter and in May 2002, the RO issued an 
administrative decision denying additional payment for 
dependents.  The Veteran was again notified that he could 
submit the evidence and was further apprised of his appellate 
rights.  

On May 31, 2002 the RO received a copy of Form 21-686c the 
"Declaration of Status of Dependents."  The Veteran also 
enclosed copies of the dependent's transcript from Prairie 
View A&M University.  Another Form 21-686c "Declaration of 
Status of Dependents" was received at the San Antonio 
Veterans Service Center on November 27, 2002.  The RO 
responded with a December 2002 letter to the Veteran 
administrative decision indicating that they could not add 
the requested dependents as the Veteran failed to provide the 
requested Form 21-674.  Another letter was sent to the 
Veteran in January 2003 again indicating the RO could not add 
the dependent without a completed Form 21-674 "Request for 
Approval of School Attendance."  The RO advised the Veteran 
that until that form was received, his son could not be added 
as a dependent.  The Veteran responded in May 2003 by 
providing another copy of his son's transcript.

In January 2005, the RO sent the Veteran a letter 
specifically advising him of how to add his son as a 
dependent.  He was advised to complete and return VA Form 21-
674 "request for Approval of School Attendance."  Two 
copies of VA Form 21-674 "Request for Approval of School 
Attendance" were enclosed with this letter.  

In March 2005, the RO received documents from the Veteran 
dated in February 2005.  The Veteran provided a certified 
copy of his son's birth certificate.  He also provided Form 
21-674.  This form indicated the Veteran's son attended 
Prairie View A&M University from August 2000 and was expected 
to graduate in May 2004.  The form indicated the dependent 
was "enrolled in a full time high school or college course" 
and also that the dependent was "not attending any school at 
end of the last school term."  The Veteran indicated the 
attendance was terminated in May 2002 as the Veteran's son 
joined the military.  

A March 2005 decision explained the Veteran's son could not 
be added as a dependent because he had discontinued school.  
The Veteran timely appealed and argued he should receive 
retroactive benefits from the date of the claim until August 
23, 2002, the date his son stopped attending school  

Evaluating the evidence in light of the criteria noted above 
reflects that the Veteran does not meet the criteria for 
additional compensation for a dependent child.  The Veteran 
has argued that there was confusion over who needed to fill 
out the form.  The record, however, reflects that the 
required form to complete was never returned, either by the 
Veteran or his son, until 2005.  Under 38 C.F.R. § 3.667 
additional compensation for a child may be paid for school 
attendance if the claim is filed within 1 year of either the 
child's 18th birthday or 1 year of the date of commencement 
of the course.  Under 38 C.F.R. § 3.150 VA will furnish the 
appropriate application to any person applying for benefits.  
The record clearly indicates that VA timely furnished the 
appropriate forms to the Veteran in this case.  
Significantly, the Veteran was advised by the RO on numerous 
occasions from January 2002 until January 2005 of how to 
substantiate a claim for dependency.  VA's duty is just what 
it states, a duty to assist, not a duty to prove a claim with 
the claimant only in a passive role.  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992); Olsen v. Principi, 3 Vet. App. 480 
(1992).

In the present case, by the time the Veteran submitted the 
"Request for Approval of School Attendance" in 2005, the 
Veteran's son was not only over age 18, but had also stopped 
attending an approved school.  This application was also 
received over a year from the date of notification of the 30 
percent rating, more than a year after the dependent reached 
age 18 and more than a year after the Veteran began his 
courses at the approved school.  Thus, the Veteran's 
application for an additional allowance for his son was not 
timely filed.  38 C.F.R. § 3.667.

While the Veteran testified that he was unsure of who needed 
to complete the forms, the record reflects that throughout 
the prior appeals, the Veteran was represented by a Veterans 
Service Organization who could have advised the Veteran of 
the proper way to complete the application.  See e.g. Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting there is a 
recognized difference in some contexts in the treatment of 
cases by VA and by the Court that is based on whether a 
claimant is represented by counsel).  The Board would 
observe, however, that the Veteran did complete and return 
one of the forms necessary to add his child as a dependent, 
the VA Form 21-686c, on more than on occasion.  

To the extent to which the Veteran argues that he had filed 
prior claims and those claims should be considered timely and 
form the basis for entitlement, the Board notes that the RO 
denied the claim on several occasions and the Veteran never 
appealed those decisions.  Accordingly, those decisions have 
become final and absent a finding of clear and unmistakable 
error may not be reversed or amended. 38 C.F.R. §§ 3.104, 
3.105, 20.1103.  The Veteran has not alleged any error of 
fact or law in the prior decisions and as such, that issue is 
not before the Board.

While the Board sympathizes with the Veteran's position, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been 
observed that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress." Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  Accordingly, 
the claim for compensation for a dependent child is denied.


ORDER

Payment of additional compensation for the Veteran's child is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


